BLOWN, J.
(1, 2) Section 6 of the Constitution of 1901 does not guarantee to the accused the personal attendance of his witnesses, but a right to “have compulsory process for obtaining witnesses in bis favor,” and this has been construed to embrace only tbe ordinary process of subpoena, and not tbe extraordinary compulsory process by attachment in case subpoena duly served is not obeyed.—Sanderson v. State, 168 Ala. 109, 53 South. 109; Childress v. State, 86 Ala. 77, 5 South. 775.
In this case it was shown that tbe defendant obtained tbe ordinary process of subpoena for bis witnesses, which was served before tbe previous term of tbe court, and that at tbe term to which such subpoenas were returnable tbe Avitnesses did not appear. Tbe accused was put on a shOAving, and, tbe prosecuting attorney refusing tec admit the shOAving, tbe accused was granted a continuance, and attachments were issued for bis witnesses, all of which were served by tbe sheriff, and tbe witnesses required to give bail for their appearance at tbe term at which tbe accused was tried and convicted. It is further shoAvn that tbe absent witnesses at tbe time of tbe trial were Avithin tbe jurisdiction of tbe court, that their release on bail was without tbe consent of tbe accused, and that the witnesses were absent without bis procurement or consent. And the court refused to again put tbe state on a shOAving as to what these absent witnesses would swear.
It is well settled that tbe granting or refusing of a continuance is a matter within tbe discretion of tbe trial court, and will not be reviewed unless gross abuse *394of the discretion is shown, resulting in prejudice and injury to the accused.-Walker v. State, 117 Ala. 85, 23 South. 670; Huskey v. State, 129 Ala. 94, 29 South. 838; Stevens v. State, 138 Ala. 71, 35 South. 122; Rodgers v. State, 144 Ala. 32, 40 South. 572; Kelly v. State, 160 Ala. 48, 49 South. 535; Redmond v. State, 4 Ala. App. 190, 59 South. 181; White v. State, 86 Ala. 69, 5 South. 674.
The court has no discretion in denying to the accused a constitutional right. The Constitution and the law are the source of the court’s authority, and if it'is made to appear that the accused has been denied a constitutional right, then the question of discretion is not to be considered. From the facts stated above, it is clear that the accused had the full benefit of the provision of the Constitution. He was granted the extraordinary compulsory process, as well as the ordinary process, for securing the attendance of his witnesses.—Sanderson v. State, supra; Childress p. State, supra. The Constitution does not authorize the court to use its extraordinary process to arrest and incarcerate a witness without bail for the benefit of the accused, but it prohibits such a course. — Const. 1901, § 16. And this is true whether the accused consented to the release of the witnesses on bail or not.
The question, therefore, is: Does the record show a gross abuse of discretion ? The jurisdiction of the trial court in matters of enforcing the attendance of witnesses is co-extensive with the territory of the state, and while it is shown that the witnesses were within the jurisdiction of the court, their location is not shown; nor is it shown that their personal attendance could have been compelled by the extraordinary process of attachment within a reasonable time, and without undue delay of the business of the court. It is not shown what, if *395any, effort the accused has made to obtain-the testimony’ of his witnesses, otherwise than by the process of the court. 'While the record shows that a- showing was made at the former term- of the court as to what facts these witnesses would' testify to, and that- the - prosecuting attorney refused to admit the showing, and the defendant thereby obtained a continuance of his case, the record does not show that he made such showing at the trial term; nor does it show what facts the accused expected to prove by these witnesses, or that if they were present their testimony would be material. • In view of these facts, we are not able to say that the trial court was guilty of a gross abuse of discretion in denying to the accused a continuance or further delay on account of the absence of these witnesses, or of further process to compel their attendance, or in refusing to put the state on another showing.
(3) Section 6 of the Constitution, providing that the accused in all prosecutions by indictment is entitled to “a-speedy public trial by an impartial jury of the county or district in which the offense was committed,” is a guaranty against the arbitrary selection of a jury by-the officers of the court.—Finnett v. State, 12 Ala. App. 237, 67 South. 768; People v. Hall, 48 Mich. 482, 12 N. W. 665, 42 Am. Rep. 477. But when the jury is drawn and selected in strict accordance with a valid statute previously enacted, the selection cannot be said to be arbitrary and a violation of the Constitution, and, the trial court having followed the statute in the drawing of the jury, the appellant has no ground for complaint.—Acts 1909, p. 314, § 20; Mathes v. State, 3 Ala. App. 7, 57 South. 390.
(4-6) The testimony of the prosecutrix tends to show that on the two first occasions the efforts of accused to have sexual intercourse with her were against her will *396and Avere unsuccessful, and that the first time lie succeeded in his efforts was on the third occasion, when she met him in the pasture. Under this evidence, it was a question for the jury when, if ever, the offense of seduction was complete.—Watts v. State, 8 Ala. App. 268, 63 South. 18. The court ruled correctly in the admission of the evidence embracing what occurred in the pasture. And in view of the fact that her evidence is not positive to the point that even the third effort was by her consent and resulted in copulation, the court might have been justified in allowing the evidence of subsequent transactions between the accused and prosecutrix to go to the jury. HoAvever this may be all that occurred after the third meeting between the parties was excluded, and the instructions and admonitions of the court to the jury were sufficient to cure the injurious effects, if any, of its admission.—Hicks v. State, 11 Ala. App. 290, 66 South. 873.
(7) After the court excluded all the evidence of the prosecutrix as to her conduct with the accused after the third attempt at sexual intercourse with him, including the-evidence tending to show that she became diseased as a result of her association with accused, he offered evidence tending to show that one Shumate was responsible for prosecutrix’s diseased condition, and solicited defendant’s aid in conveying medicine to her, and cannot noAV complain that the jury may have been influenced by the evidence previously offered by the state of the same character.
(3) Refused charges 1, 2, and -1 are covered by given charges C, I), and Q.
(9, 10) Charge 3 singles out and gives undue prominence to certain facts, and was calculated to mislead the jury to the conclusion that if the facts hypothesized did *397not show defendant’s guilt, they would not be justified in finding a verdict of guilty.
(11) This charge also invades the province of the jury in assuming that the acts of flattery hypothesized did not induce the prosecutrix to surrender her virtue. “There can he no case falling within the words of the statute, taken in their largest meaning; no seduction by any temptation, deception, art, flattery, or by any promise of marriage, which is not within the spirit and intent, and within the mischief against which the statute is directed.”—Wilson v. State, 73 Ala. 532. If, therefore, the accused by his conduct aroused the sexual passions of the prosecutrix by art of flattery and thus tempted her to surrender her virtue, he would be guilty of seduction, and from the facts hypothesized the jury had the right to so find.—Hall v. State, 134 Ala. 90, 32 South. 750.
(12) Charge 6 was properly refused. It is not necessary that the temptation, flattery, or arts used should overcome the mind of the woman. “It is sufficient if the intercourse was the result of the arts practiced.”—Hall v. State, supra.
(13) Charge 7 ivas well refused. The question is not, were the means used sufficient to cause a chaste woman to surrender her chastity? but, was the woman chaste, and did she, as a result of the arts practiced by the accused, consent to sexual intercourse?—Hall v. State, supra.
(14, 15) Charges 8 and 9, refused to the defendant, invade' the province of the jury, and are argumentative.
(16) Charge 5 is incomplete and unintelligible, and was well refused.
We find no error in the record, and the judgment of the circuit court is affirmed.
Affirmed.